Exhibit 10(b)

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This INDEPENDENT CONTRACTOR AGREEMENT (this “Agreement”) is effective as of
May 8, 2015 (the “Effective Date”), by and between Cantel Medical Corp.
(“Cantel”) and Craig A. Sheldon, an independent contractor (the “Contractor”). 
Cantel and Contractor are collectively referred to as the “Parties” and
individually as a “Party” in this Agreement.

 

WHEREAS, Cantel desires to engage Contractor on a non-exclusive basis to perform
certain Services (as hereinafter defined) for Cantel, and Contractor desires to
accept such engagement, pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

ARTICLE 1
SERVICES AND FEES

 

1.1                               Services.  Contractor will perform for Cantel
the services set forth on Appendix A attached hereto (the “Services”) on the
terms and conditions set forth herein.  In no event will Contractor be required
to (a) expend more than ten (10) hours in any calendar month under this
Agreement, or (b) travel more than fifty (50) miles from his home in order to
provide such services.

 

1.2                               Fees.  In consideration for the Services
rendered by the Contractor hereunder, Cantel agrees to pay Contractor a fixed
annual fee of $175,000 each year during the term.  Payments will be made on an
annual basis, with $175,000 payable within ten (10) calendar days following the
first anniversary of the Effective Date of this Agreement and $175,000 payable
within ten (10) calendar days following the second anniversary of the Effective
Date of this Agreement.

 

1.3                               Expenses.  Contractor will be responsible for
all of his own expenses incurred in connection with the Services; provided,
however, that Cantel will be responsible for reimbursing expenses related to any
non-local travel requested and pre-approved by Cantel in accordance with its
standard expense reimbursement practices and policies.  For purposes of this
paragraph, the costs of travel between Contractor’s residence and Cantel’s
offices in Little Falls, New Jersey will be treated as local travel.

 

ARTICLE 2
INDEPENDENT CONTRACTOR RELATIONSHIP

 

2.1                               Independent Contractor Status.  To the fullest
extent permitted by law, Contractor will be an independent contractor
hereunder.  Contractor will not be deemed an agent, employee, or servant of
Cantel.  Neither Cantel nor Contractor will have any right to act on behalf of
or bind the other Party for any purpose.  Contractor will be free at all times
to arrange the time and manner of performance of the Services; provided,
however, that all projects assigned to Contractor must be performed within the
schedule set by Cantel (after consultation with Contractor),  As an

 

--------------------------------------------------------------------------------


 

independent contractor, the mode, manner, method and means used by Contractor in
the performance of the Services will be of Contractor’s selection and under the
sole control and direction of Contractor so long as they are consistent with the
assigned project objectives and designed to perform the Services with a high
degree of efficiency and professionalism.

 

2.2                               Limitations on Contractor’s Authority. 
Contractor is authorized only to provide the Services in accordance with the
terms of this Agreement.  Contractor does not have the right to enter into any
contract or agreement (whether written or oral) on behalf of Cantel.  Contractor
also may not use any trademarks, trade names, slogans or logos owned by Cantel. 
Contractor is not authorized to make any commitments or create any obligation on
Cantel’s behalf.

 

2.3                               No Employee Benefits.  Contractor
(a) acknowledges and agrees that Contractor will not receive or be eligible to
receive from Cantel or any of its affiliates or subsidiaries any benefits
provided to employees of Cantel or any of its affiliates or subsidiaries;
(b) hereby declines all offers of employee benefits from Cantel or its
affiliates or subsidiaries; and (c) to the extent permitted by law, waives any
and all rights and claims to such employee benefits.  Contractor agrees that the
provisions of this Section apply even if Contractor is found or determined to be
a statutory or common law employee of Cantel for any purpose (provided that this
provision shall not be interpreted to waive any claims to which Contractor may
have to employee benefits accrued as an employee of Cantel prior to the date of
this Agreement).  The employee benefits to which this Section applies, include,
but are not limited to, the following benefits which may currently, or
hereafter, be offered by Cantel under any agreement, plan, program, arrangement
or otherwise:  health, sickness, accident, dental, life, disability and
accidental death and dismemberment coverage, whether insured or self-insured;
disability, severance, vacation and other paid time off; child care, tuition
benefits, profit sharing, cafeteria plans, pension and 401(k); all other types
of retirement plans or programs; and any incentive, bonus (whether in cash or
equity) or deferred compensation plan or program.

 

2.4                               Tax Treatment.  Contractor will be solely
responsible to pay any and all state, local and/or federal income, Social
Security and unemployment taxes payable with respect to all payments to
Contractor under this Agreement.  Cantel will not withhold any taxes or issue
W-2 forms for Contractor, but will provide Contractor with a Form 1099 (or
successor form), as required by law.

 

2.5                               Non-Exclusivity.  Contractor will be entitled
to accept and perform, in his sole discretion and without notice to or approval
by Cantel, any consulting or employment engagements on behalf of any other
clients, provided such engagements do not prevent or interfere with Contractor’s
performance of the Services or otherwise prevent Contractor from fulfilling his
obligations under this Agreement.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

3.1                               Contractor’s Representations and Warranties. 
Contractor represents and warrants to Cantel that (a) all Services provided
hereunder will be performed pursuant to agreed upon schedules and to the best of
his ability with the highest standards of care, skill and diligence used by
persons who are skilled, trained and experienced with respect to the Services to
be provided

 

2

--------------------------------------------------------------------------------


 

hereunder; (b) neither the execution of this Agreement nor the performance of
his obligations hereunder will violate any other agreement pursuant to which
Contractor may be a party; and (c) Contractor has the right and authority to
execute, deliver and perform this Agreement, and that he is not, and during the
term of this Agreement will not be, a party to any agreement, contract or
undertaking which would restrict or prohibit him in any way from undertaking or
performing or discharging any of his duties and responsibilities under this
Agreement.

 

ARTICLE 4
COMPLIANCE WITH LAWS

 

4.1                               Compliance with Laws.  In connection with the
performance of Services pursuant to this Agreement, Contractor will comply with
the provisions of all applicable state, local and federal laws, regulations,
ordinances, requirements and codes.  Contractor further agrees to comply with
Cantel’s policy of maintaining a business environment free of all forms of
discrimination including sexual harassment.

 

ARTICLE 5
NON-DISCLOSURE AND NON-USE

 

5.1                               Confidential Information.  The term
“Confidential Information” means all information (whether or not specifically
labeled or identified as confidential), in any form or medium, that is disclosed
to, or developed or learned by, Contractor in connection with the performance of
the Services hereunder, and that relates to the business, products, research or
development of Cantel or its subsidiaries, affiliates, suppliers, clients or
customers.  Confidential Information will not include any information that
Contractor can demonstrate (a) is publicly known through no wrongful act or
breach of any obligation of confidentiality; (b) was received by Contractor from
a third party not in breach of any obligation of confidentiality; or (c) was
independently developed by Contractor without any use of any Confidential
Information.

 

5.2                               Agreement to Maintain Confidentiality. 
Contractor acknowledges and agrees that he will have access to and contribute to
Confidential Information and that he intends to protect the legitimate business
interests of Cantel.  Contractor agrees that, during the term of this Agreement
and at all times thereafter, he will not use for his benefit or the benefit of
any other person, and will not disclose to any other person or entity, any
Confidential Information, except to the extent such use or disclosure is
required in the performance of the Services, pursuant to Section 5.3 of this
Agreement, or is made with Cantel’s prior written consent.  Contractor will use
his best efforts and utmost diligence to safeguard the Confidential Information
and to protect it against disclosure, misuse, espionage, loss and theft.

 

5.3                               Required Disclosures.  In the event that
Contractor is required by law or court order to disclose any Confidential
Information, Contractor will (a) promptly notify Cantel in writing;
(b) cooperate with Cantel to preserve the confidentiality of such Confidential
Information consistent with applicable law; and (c) use Contractor’s best
efforts to limit any such disclosure to the minimum disclosure necessary to
comply with such law or court order.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 6
TERM

 

6.1                               Term.  This Agreement will be effective as of
the Effective Date and will terminate on May 7, 2017 unless terminated earlier
by either party; provided that if the Company decides to terminate this
Agreement prior to May 7, 2017 other than for “Cause” (as defined in the letter
agreement between us dated April 15, 2014, as amended), Contractor will be
entitled to continue to receive the payments described in Section 1.2 of this
Agreement, in accordance with the terms and schedule set forth in this
Agreement.

 

6.2                               Return of Material.  Within five (5) business
days of the termination of this Agreement, Contractor will (a) return to Cantel
all Confidential Information and all other properties of Cantel, and (b) provide
to Cantel a status report in respect of all tasks, Services or projects that
have not been fully performed and such other information and materials as may be
necessary or helpful to Cantel in completing such tasks, Services or projects.

 

ARTICLE 7
MISCELLANEOUS

 

7.1                               No Present or Future Agreements or Employment
Promises.  Contractor acknowledges that Cantel makes no promise regarding the
renewal or extension of this Agreement or future agreements, or any promise of
present or future use of Contractor.

 

7.2                               Notices.  Any notices, consents or approvals
required or permitted to be given hereunder must be in writing and will be
deemed to be given and sufficient (a) three days after deposit in the United
States mail, if sent via certified mail, return receipt requested, or (b) one
day after deposit with a reputable overnight delivery or courier service, in
each case, to the address provided by either Party to the other.  Electronic
notification via e-mail will also be permitted in addition to (but not in lieu
of) hard copy delivery of any required notices, subject to the recipient
acknowledging receipt of such e-mail.

 

7.3                               Assignments; Waiver.  This Agreement may not
be assigned by Contractor, in whole or in part, without the prior written
consent of Cantel.  The failure of either Party to exercise any power or right
to require performance by the other Party of any part of this Agreement will not
affect the full right to exercise such power or to require such performance at
any time thereafter, nor will the waiver by either Party of a breach of any
provision of this Agreement constitute a waiver of any later breach of the same
or any other provision.

 

7.4                               Governing Law.  This Agreement will be
governed by and construed in accordance with, the laws of the State of New
Jersey, without giving effect to any principles of conflicts of law.

 

7.5                               Severability; Survival.  If any provision of
this Agreement is held or declare to be prohibited or invalid under applicable
law, such provision will be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provisions or the
remaining provisions of this Agreement.

 

4

--------------------------------------------------------------------------------


 

7.6                               Entire Agreement; Amendments; Counterparts. 
This Agreement contains the entire agreement between the Parties hereto with
respect to the subject matter hereof and supersedes any previous understandings
or agreements, whether written or oral, in respect of such subject matter.  The
language used in this Agreement will be deemed to express the mutual intent of
the Parties, and no provision of this Agreement will be presumptively construed
against any Party.  This Agreement may only be amended by a written instrument
executed by the Parties hereto.  This Agreement may be signed in one or more
counterparts, each of which will constitute one and the same instrument.

 

7.7                               Acknowledgment.  Each Party acknowledges and
agrees that he or it has fully read and understands this Agreement, has had a
full and fair opportunity to discuss this Agreement with his or its attorneys,
has had any questions regarding its effect or the meaning of its terms answered
to his or its satisfaction and, intending to be legally bound hereby, has freely
and voluntarily executed this Agreement.  Contractor acknowledges that it is the
Parties’ mutual intent by this Agreement to create an independent contractor
relationship and Contractor acknowledges that Contractor has had the opportunity
to negotiate the terms and conditions of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

 

By:

/s/ Andrew A. Krakauer

 

Name: Andrew A. Krakauer

 

Title: CEO

 

 

 

 

 

CONTRACTOR

 

 

 

 

 

/s/ Craig A. Sheldon

 

Craig A. Sheldon

 

5

--------------------------------------------------------------------------------


 

Appendix A

 

Services

 

Contractor will assist in the transition to a new chief financial officer (“New
CFO”) with regard to all matters and processes that existed on the date of
entering into this Consulting Agreement, including but not limited to the
following areas: financial reporting, including SEC reporting, Corporate
financial reporting including the consolidation process and monthly subsidiary
reporting, internal controls over financial reporting, internal audit, income
taxes, insurance, banking and treasury, acquisitions including purchase
accounting, human resources, third party relationships including banking and
audit functions, investor relations and other areas typically involving the
Chief Financial Officer function.  Notwithstanding the above, it is the
intention of the parties for the services to be provided under this Consulting
Agreement to enable a smooth transition and integration to a New CFO including
direct assistance to the New CFO as reasonably requested by the Company or the
New CFO.

 

--------------------------------------------------------------------------------